            Case 1:19-cv-07136-LLS Document 89 Filed 11/23/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

     AMERICAN BROADCASTING
     COMPANIES, INC., DISNEY
     ENTERPRISES, INC., TWENTIETH
     CENTURY FOX FILM CORPORATION,
     CBS BROADCASTING INC., CBS STUDIOS                  Civil Action No. 19-cv-7136 (LLS)
     INC., FOX TELEVISION STATIONS, LLC,
     FOX BROADCASTING COMPANY, LLC,
     NBCUNIVERSAL MEDIA, LLC,
     UNIVERSAL TELEVISION LLC, AND
     OPEN 4 BUSINESS PRODUCTIONS, LLC,

                   Plaintiffs,
     V.

     DAVID R. GOODFRIEND AND SPORTS
     FANS COALITION NY, INC.,

                  Defendants.


                 STIPULATION AND [PROPOSED] ORDER CONCERNING
                 PROTOCOL FOR CONDUCTING REMOTE DEPOSITIONS

The Parties agree that given the current circumstances related to COVID-19, all remaining
depositions will be conducted remotely using videoconference technology. To the extent this
Protocol conflicts with the Court’s previous orders regarding depositions, this Protocol shall
control.

I.        General Terms and Compliance with Federal Rules of Civil Procedure

      1. Any party may notice a remote deposition by stating its intention to take a deposition by
         remote means in its original or amended notice or subpoena of a person for deposition by
         oral examination.

      2. The Parties agree that any remote depositions may be used at a trial and/or hearing to the
         same extent that (but no greater extent than) an in-person deposition may be used.
         Except as provided in the previous paragraph, the parties waive all objections to any
         remote deposition based solely on the fact that the deposition was taken using remote
         means.

      3. Remote depositions in this case shall be taken so that such depositions comply with the
         applicable local and state regulations and orders and any federal regulations and orders
         concerning social distancing and public health.
            Case 1:19-cv-07136-LLS Document 89 Filed 11/23/20 Page 2 of 5




      4. As used in Fed. R. Civ. P. 28(a)(l)(A), the “place of examination” for the remote
         deposition is the location of the deponent.

      5. A remote deposition will be deemed to have been conducted “before an officer” as
         required by Fed. R. Civ. P. 30(b)(5)(A) so long as that officer attends the deposition via
         the same platform used to connect all other remote participants, and so long as all
         participants (including the officer) can clearly hear and be heard by all other participants.

      6. The parties stipulate that the witness’s oath or affirmation may be administered remotely
         and such an oath will satisfy the requirements of Federal Rule of Civil Procedure 30.

      7. Defending counsel shall discuss this protocol with the witness to be deposed. If the
         witness is a non-party, the parties shall use their best efforts to obtain the consent of the
         non-party witness to this protocol. If a party cannot obtain a non-party witness’s consent
         to this protocol, it shall promptly inform the other parties.

      8. The parties and any non-party witness may stipulate to modifications of this protocol for
         any individual remote deposition based on the needs of the witness to be deposed. The
         parties may also at any time stipulate to modifications to this protocol as applicable to all
         remote depositions not yet taken at the time of the modification.

II.      Arranging the Remote Depositions

      9. The parties have agreed to use Digital Evidence Group as their deposition vendor for all
         remote depositions.

      10. The parties will ensure that the vendor requires attendees to provide a password to access
          the video/audio platform, employs a vendor-moderated “waiting room” feature, and only
          admits those attendees who are specifically invited.

      11. The noticing party shall be responsible for arranging the deposition with the vendor.
          Deposing counsel, defending counsel, and any other attending counsel shall communicate
          to each other their respective email addresses, including the email address of the witness
          and all persons intending to attend the deposition no later than two (2) days before the
          deposition.

      12. Any party or the witness to be deposed may request that the noticing party arrange for the
          witness and any participating attorneys to take part in a “test run” of the platform to be
          used.

      13. Any costs associated with providing the platform for the taking of any given remote
          deposition shall be the responsibility of the party that noticed that deposition. Other
          parties will still bear their own costs for copies of transcripts and copies of video
          recordings from any deposition.




                                                   2
             Case 1:19-cv-07136-LLS Document 89 Filed 11/23/20 Page 3 of 5




III.      Conducting the Remote Depositions

       14. All remote depositions shall be recorded by stenographic means. The deposition may
           also be recorded by audiovisual means at the election of either party, at that party’s
           expense.

       15. All attendees must connect to the platform through a private, password-protected
           network.

       16. At the beginning of the remote deposition, every person logged onto the platform or
           otherwise viewing or listening to the deposition must be identified for the record. Any
           person who joins thereafter must also be identified for the record. Departures need not be
           announced. The parties reserve the right under Rule 26(c)(1)(E) to seek to exclude
           persons from attending the deposition.

       17. While on the record, the deposing attorney, defending attorney, and the witness shall
           enable both an audio and video connection at all times during the remote deposition. The
           audio connection shall be muted when appropriate.

       18. Deposing counsel and defending counsel may elect to have a technical specialist attend a
           remote deposition to ensure that technical issues are resolved in a timely manner.

       19. All attendees must have access to a private, quiet, and secure room where the
           confidentiality of the proceedings may be preserved for the entirety of the deposition. To
           the extent possible, the deponent shall appear for the deposition in front of a neutral
           background that does not include objects or images.

       20. No person may be physically located in the same room as the witness during the taking of
           a remote deposition except for (a) defending counsel or (b) a non-attorney who is present
           solely for the purpose of providing technical assistance to the witness in using the
           platform. If defending counsel is in the same room as the witness, each of defending
           counsel and the witness shall have a separate video connection, such that each is
           separately visible on the platform at all times during the deposition.

       21. During a remote deposition, the witness may not review, read, have before them, or
           otherwise access any document, including email, text, web pages, social media, video,
           audio, or any other material, except documents presented to the witness as exhibits,
           without the express consent of counsel for all parties. During the deposition, the witness
           shall not consult any outside sources of information, including cell phones, smart phones,
           computers, the Internet, text or instant messaging services, emails, chats, blogs, or
           websites to obtain information in connection with his or her testimony. During breaks,
           the witness may access his or her devices to attend to personal matters or access
           information not related to the deposition.

       22. During a remote deposition, the witness may not communicate with any person, except
           through the platform, by any means, including through gestures, handwritten
           communications, email, chat, instant messaging, or text messaging. This restriction does
                                                   3
            Case 1:19-cv-07136-LLS Document 89 Filed 11/23/20 Page 4 of 5




         not apply to conversations between the witness and defending counsel or others during
         breaks or other recesses not on the record which can occur in breakout rooms provided by
         platform or other means, to the extent such breaks or recesses and any such conversations
         taking place during them occur in the manner permitted under applicable federal and
         local rules and procedures.

      23. Deposing counsel and defending counsel respectively shall be responsible for ensuring
          that they have a means of communicating with co-counsel or the witness, as appropriate,
          during breaks in the deposition. The parties agree not to oppose reasonable
          accommodations to allow such conferences during breaks, as well as communications
          among co-counsel during the remote deposition.

      24. If privileged information is disclosed during the deposition due to a technical disruption
          or is captured by a videoconferencing or other recording device, such disclosure shall not
          be deemed a waiver of privilege.

      25. If any lawyer is prevented from asserting a timely objection on the record due to a
          technical disruption, that lawyer should attempt to assert the objection before the
          deposition ends, in which case it will be preserved as if it had been timely presented and
          recorded.

      26. Any time spent, whether on or off the record, dealing with technical issues or other issues
          unique to the taking of remote depositions shall not count against the seven (7) hours
          allowed for a deposition under the Federal Rules of Civil Procedure.

      27. If technical difficulties arise during a remote deposition, counsel for the parties must meet
          and confer immediately to determine whether the remote deposition can proceed or
          should be continued to a future date. If technical difficulties arise which make the
          completion of a remote deposition impracticable, counsel for the parties and the witness
          shall resume the remote deposition at the earliest, mutually convenient opportunity.

IV.      Handling the Exhibits

      28. Pursuant to Fed. R. Civ. P. 30(f)(2), deposing counsel shall be responsible for ensuring
          that any exhibits that they wish to mark and use at a remote deposition can be shown to
          the witness in a manner that enables the witness and counsel for all parties to review the
          exhibits during the course of the deposition. Deposing counsel will mark and use
          exhibits through the platform used for the remote deposition, which shall enable deposing
          counsel to share exhibits with the witness, court reporter, defending counsel, and
          attending counsel. If a party sends any hard copies of exhibits via Federal Express, U.S.
          Postal Service, or UPS, that party must send copies of those exhibits to defending counsel
          and the other parties in advance of the deposition.

      29. Any such package containing exhibits shall not be opened until the commencement of the
          remote deposition. The witness, defending counsel, and any persons not affiliated with
          the deposing counsel other than the vendor shall not review any given exhibit until it is
          introduced as an exhibit by the deposing party.
                                                   4
        Case 1:19-cv-07136-LLS Document 89 Filed 11/23/20 Page 5 of 5




Dated: November 23, 2020                           Respectfully submitted,


/s/ Elizabeth E. Brenckman                         /s/ Thomas G. Hentoff
R. David Hosp                                      Gerson A. Zweifach
Elizabeth E. Brenckman                             Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Joseph M. Terry (pro hac vice)
51 West 52nd Street                                Tian Huang (pro hac vice)
New York, NY 10019                                 Jean Ralph Fleurmont (pro hac vice)
Tel: (617) 880-1886                                WILLIAMS & CONNOLLY LLP
      (212) 506-3535                               725 Twelfth Street, N.W.
dhosp@orrick.com                                   Washington, DC. 20005
ebrenckman@orrick.com
                                                   650 Fifth Avenue
Mark S. Puzella (pro hac vice)                     Suite 1500
Sheryl Koval Garko (pro hac vice)                  New York, NY 10019
Caroline Koo Simons
222 Berkeley Street, Suite 2000                    Tel: (202) 434-5000
Boston, MA 02116                                   gzweifach@wc.com
Tel: (617) 880-1896                                thentoff@wc.com
     (617) 880-1919                                jterry@wc.com
mpuzella@orrick.com                                thuang@wc.com
sgarko@orrick.com                                  jfleurmont@wc.com
csimons@orrick.com
                                                   Attorneys for All Plaintiffs
Mitchell L. Stoltz
Electronic Frontier Foundation                     Paul D. Clement (pro hac vice)
815 Eddy Street                                    Erin E. Murphy (pro hac vice)
San Francisco, CA 94109                            KIRKLAND & ELLIS LLP
Tel: (415) 436-9333                                1301 Pennsylvania Avenue, NW
mitch@eff.org                                      Washington, DC 20004

Attorneys for Defendants David R. Goodfriend       Tel: (202) 389-5000
and Sports Fans Coalition NY, Inc.                 paul.clement@kirkland.com
                                                   erin.murphy@kirkland.com

                                                   Attorneys for Plaintiffs Fox Television
                                                   Stations, LLC and Fox Broadcasting
On this ____ day of November, 2020,                Company, LLC

Approved By:


________________________________
The Honorable Louis L. Stanton
United States District Judge

                                               5
